FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


S. ROWAN WILSON,                    No. 14-15700
      Plaintiff-Appellant,
                                     D.C. No.
            v.               2:11-CV-01679-GMN-PAL

LORETTA E. LYNCH,                    OPINION
Attorney General;
BUREAU OF ALCOHOL,
TOBACCO, FIREARMS AND
EXPLOSIVES; B. TODD
JONES, as Acting Director
of U.S. Bureau of
Alcohol, Tobacco,
Firearms and Explosives;
ARTHUR HERBERT, as
Assistant Director of U.S.
Bureau of Alcohol,
Tobacco, Firearms and
Explosives; and UNITED
STATES OF AMERICA,
    Defendants-Appellees.


     Appeal from the United States District Court
              for the District of Nevada
   Gloria M. Navarro, Chief District Judge, Presiding

          Argued and Submitted July 21, 2016
              San Francisco, California
2                        WILSON V. LYNCH

                      Filed August 31, 2016

 Before: Susan P. Graber and Richard C. Tallman, Circuit
    Judges, and Jed S. Rakoff,* Senior District Judge.

                     Opinion by Judge Rakoff


                           SUMMARY**


                            Civil Rights

    The panel affirmed the district court’s dismissal of a
complaint challenging the federal statutes, regulations, and
guidance that prevented plaintiff from buying a gun because
she possesses a Nevada medical marijuana registry card.

    The panel preliminarily held that plaintiff lacked standing
to challenge 18 U.S.C. § 922(g)(3), which criminalizes
possession or receipt of a firearm by an unlawful drug user or
a person addicted to a controlled substance. Plaintiff had not
alleged that she was an unlawful drug user or that she was
addicted to any controlled substance. Nor had she alleged that
she possessed or received a firearm. The panel further held
that plaintiff’s remaining claims were not moot because she
represented that she has routinely renewed her registry card.



    *
   The Honorable Jed S. Rakoff, Senior United States District Judge for
the Southern District of New York, sitting by designation.
  **
     This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                     WILSON V. LYNCH                         3

    The panel held that plaintiff’s Second Amendment claims
did not fall within the direct scope of United States v. Dugan,
657 F.3d 998 (9th Cir. 2011), which held that the Second
Amendment does not protect the rights of unlawful drug users
to bear arms. Taking plaintiff’s allegations in her first
amended complaint as true – that she chose not to use
medical marijuana – the panel concluded that plaintiff was
not actually an unlawful drug user.

    The panel held that 18 U.S.C. § 922(d)(3), 27 C.F.R.
§ 478.11, and the Open Letter issued by the Bureau of
Alcohol, Tobacco, Firearms, and Explosives to federal
firearms licensees, which prevented plaintiff from purchasing
a firearm, directly burdened plaintiff’s core Second
Amendment right to possess a firearm.               Applying
intermediate scrutiny, the panel nevertheless held that the fit
between the challenged provisions and the Government’s
substantial interest of violence prevention was reasonable,
and therefore the district court did not err by dismissing the
Second Amendment claim.

    The panel rejected plaintiff’s claims that the challenged
laws and Open Letter violated the First Amendment. The
panel held that any burden the Government’s anti-marijuana
and anti-gun-violence efforts placed on plaintiff’s expressive
conduct was incidental, and that the Open Letter survived
intermediate scrutiny.

    The panel held that the challenged laws and Open Letter
neither violated plaintiff’s procedural due process rights
protected by the Due Process Clause of the Fifth Amendment
nor violated the Equal Protection Clause as incorporated
into the Fifth Amendment.          Plaintiff did not have a
constitutionally protected liberty interest in simultaneously
4                    WILSON V. LYNCH

holding a registry card and purchasing a firearm, nor was she
a part of suspect or quasi-suspect class.

    Finally, rejecting the claim brought under the
Administrative Procedure Act, the panel agreed with the
district court that the Open Letter was a textbook
interpretative rule and that it was exempt from the Act’s
notice-and-comment procedures.


                         COUNSEL

Charles C. Rainey (argued) and Jennifer J. Hurley, Rainey
Legal Group PLLC, Las Vegas, Nevada, for Plaintiff-
Appellant.

Abby C. Wright (argued) and Michael S. Raab, Attorneys,
Appellate Staff; Daniel G. Bogden, United States Attorney;
Civil Division, Department of Justice, Washington, D.C.; for
Defendants-Appellees.


                         OPINION

RAKOFF, Senior District Judge:

    Plaintiff-Appellant S. Rowan Wilson acquired a Nevada
medical marijuana registry card. She then sought to purchase
a firearm, but the firearms dealer knew that Wilson held a
registry card. Consistent with a letter issued by the Bureau of
Alcohol, Tobacco, Firearms, and Explosives (“ATF”), the
dealer refused to sell Wilson a firearm because of her registry
card. Wilson sued, challenging the federal statutes,
regulations, and guidance that prevented her from buying a
                         WILSON V. LYNCH                                5

gun. The district court dismissed Wilson’s complaint, and
Wilson appealed. We affirm.

                          BACKGROUND

    Marijuana is classified as a Schedule I controlled
substance under the Controlled Substances Act, 21 U.S.C.
§ 812. As a Schedule I controlled substance, marijuana, under
federal law, is deemed to have “no currently accepted medical
use in treatment[, and] [t]here is a lack of accepted safety for
use of the . . . substance under medical supervision.” Id.
§ 812(b)(1)(B) & (C).1

    This, however, is not the view of the State of Nevada.
Although Nevada law criminalizes the possession of
marijuana, see Nev. Rev. Stat. § 453.336(4), Nevada’s
Constitution was amended in 2000 to provide for medical
marijuana use, see Nev. Const. art. IV, § 38. Under a
statutory scheme enacted pursuant to this constitutional
amendment, a holder of a valid marijuana registration ID card
(a “registry card”) is exempt from state prosecution for
marijuana-related crimes. Nev. Rev. Stat. § 453A.200. To
acquire a registry card, an applicant must provide
documentation from an attending physician affirming that the
applicant has a chronic or debilitating medical condition, that
the medical use of marijuana may mitigate the symptoms of
the condition, and that the physician has explained to the


 1
    As we recently observed: “The [Controlled Substances Act] prohibits
the manufacture, distribution, and possession of marijuana. Anyone in any
state who possesses, distributes, or manufactures marijuana for medical or
recreational purposes (or attempts or conspires to do so) is committing a
federal crime.” United States v. McIntosh, No. 15-10117, 2016 WL
4363168, at *11 n.5 (9th Cir. Aug. 16, 2016).
6                     WILSON V. LYNCH

applicant the risks and benefits of the medical use of
marijuana. Id. §453A.210(2)(a)(1)–(3). Cardholders must also
comply with certain ongoing requirements, including
limitations on the amount of marijuana they have at one time,
id. § 453A.200(3)(b), as well as the requirement that they
“[e]ngage in . . . the medical use of marijuana in accordance
with the provisions of this chapter as justified to mitigate the
symptoms or effects of a person’s chronic or debilitating
medical condition,” id. § 453A.200(3)(a). A registry card is
valid for one year and may be renewed annually by
submitting updated written documentation from a physician.
Id. §§ 453A.220(5), 453A.230(1)(b).

    Turning to federal firearms provisions, under 18 U.S.C.
§ 922(g)(3) no person “who is an unlawful user of or addicted
to any controlled substance” may “possess . . . or . . . receive
any firearm or ammunition.” In addition, it is unlawful for
“any person to sell or otherwise dispose of any firearm or
ammunition to any person knowing or having reasonable
cause to believe that such person . . . is an unlawful user of or
addicted to any controlled substance.” Id. § 922(d)(3).

    The ATF has promulgated regulations implementing
§ 922 and defining a person “who is an unlawful user of or
addicted to any controlled substance.” See 27 C.F.R.
§ 478.11. The ATF has also developed Form 4473, which
confirms eligibility for gun ownership under § 922.
Prospective purchasers of firearms fill out Form 4473 when
they seek to buy a firearm. Form 4473 includes Question
11.e., which asks “Are you an unlawful user of, or addicted
to, marijuana or any depressant, stimulant, narcotic drug, or
any other controlled substance?” See Firearms Transaction
Record Part I - Over-the-Counter (“Form 4473”),
                     WILSON V. LYNCH                       7

https://www.atf.gov/file/61446/download. If the answer is
“yes,” the putative transaction is prohibited.

    On September 21, 2011, the ATF issued an “Open Letter
to All Federal Firearms Licensees” (the “Open Letter”) that
stated the following:

       [A]ny person who uses or is addicted to
       marijuana, regardless of whether his or her
       State has passed legislation authorizing
       marijuana use for medicinal purposes, is an
       unlawful user of or addicted to a controlled
       substance, and is prohibited by Federal law
       from possessing firearms or ammunition.
       Such persons should answer “yes” to question
       11.e. on ATF Form 4473 . . . and you may not
       transfer firearms or ammunition to them.
       Further, if you are aware that the potential
       transferee is in possession of a card
       authorizing the possession and use of
       marijuana under State law, then you have
       “reasonable cause to believe” that the person
       is an unlawful user of a controlled substance.
       As such, you may not transfer firearms or
       ammunition to the person, even if the person
       answered “no” to question 11.e. on ATF Form
       4473.

Open Letter to all Federal Firearms Licensees dated Sept. 21,
2011, https://www.atf.gov/files/press/releases/2011/09/092
611-atf-open-letter-to-all-ffls-marijuana-for-medicinal-
purposes.pdf.
8                     WILSON V. LYNCH

     It was against this regulatory and statutory context that
appellant Wilson, on May 12, 2011, was issued a marijuana
registry card by the State of Nevada. A few months later, on
October 4, 2011, Wilson sought to purchase a firearm from
Custom Firearms & Gunsmithing in the small community of
Moundhouse, Nevada. As Wilson began to fill out Form
4473, the owner of the store, Frederick Hauser, stopped her
from completing Question 11.e, which asked whether Wilson
was an unlawful user of a controlled substance. Hauser
explained that, because (as Hauser already knew) Wilson held
a marijuana registry card, Wilson was deemed an unlawful
user of a controlled substance and therefore someone to
whom he could not sell a firearm without jeopardizing his
federal firearms license. Wilson handed Hauser Form 4473
with Question 11.e. left blank. Hauser, who had received the
ATF Open Letter three days earlier, nonetheless refused to
sell her a firearm. Wilson alleges that Hauser’s refusal to sell
her a firearm was a direct consequence of Hauser’s receipt of
the Open Letter.

     On October 18, 2011, Wilson filed the present action
against the Government and, on December 17, 2012, filed a
First Amended Complaint (the “FAC”). Wilson asserted five
causes of action: (1) violation of the Second Amendment,
(2) violation of the Equal Protection Clause of the Fifth
Amendment, (3) violation of the procedural Due Process
Clause of the Fifth Amendment, (4) violation of the
substantive Due Process Clause of the Fifth Amendment, and
(5) violation of the First Amendment. Wilson sought
declarations that 18 U.S.C. § 922(g)(3) and (d)(3), as well as
all derivative regulations, such as 27 C.F.R. § 478.11, and the
Open Letter, were unconstitutional. Wilson also sought a
permanent injunction barring enforcement of § 922(g)(3) and
(d)(3), all derivative regulations, and the Open Letter. Finally,
                         WILSON V. LYNCH                                9

Wilson sought compensatory and punitive damages, costs,
fees, and expenses.

    On January 31, 2013, the Government filed a motion to
dismiss the FAC. In her opposition to Defendants’ motion to
dismiss, Wilson asserted that the Open Letter also violated
the Administrative Procedure Act (“APA”). On March 11,
2014, the district court granted the Government’s motion to
dismiss the FAC. The district court also denied Wilson leave
to amend the FAC to raise an APA claim, concluding that
amendment would be futile. Wilson timely appealed.

                           DISCUSSION

    We review de novo the district court’s dismissal for
failure to state a claim, and we review for abuse of discretion
the denial of leave to amend. Dougherty v. City of Covina,
654 F.3d 892, 897 (9th Cir. 2011). We review de novo all
constitutional rulings. Fournier v. Sebelius, 718 F.3d 1110,
1117 (9th Cir. 2013).

                                   A.

    As a preliminary matter, we address two jurisdictional
issues:

   First, as appellant’s counsel conceded at oral argument,
Wilson lacks standing to challenge 18 U.S.C. § 922(g)(3).2



 2
   Neither party challenged the district court’s determination that Wilson
had standing, but we have an independent obligation “to examine
jurisdictional issues such as standing [sua sponte].” B.C. v. Plumas
Unified Sch. Dist., 192 F.3d 1260, 1264 (9th Cir. 1999). We review
10                     WILSON V. LYNCH

Standing requires, among other elements, a “concrete and
particularized” injury that is “actual or imminent, not
conjectural or hypothetical.” Lujan v Defs. of Wildlife,
504 U.S. 555, 560 (1992) (internal quotation marks omitted).
Section 922(g)(3) criminalizes possession or receipt of a
firearm by a unlawful drug user or a person addicted to a
controlled substance. Wilson has not alleged that she is an
unlawful drug user or that she is addicted to any controlled
substance. Nor has she alleged that she possessed or received
a firearm. Accordingly, Wilson has not alleged that
§ 922(g)(3) has injured her in any way. For the same reasons,
she also has not shown a “genuine threat of imminent
prosecution” under § 922(g)(3), as is generally required of
plaintiffs raising pre-enforcement challenges to criminal
statutes outside the First Amendment context. San Diego Cty.
Gun Rights Comm. v. Reno, 98 F.3d 1121, 1126 (9th Cir.
1996) (internal quotation marks omitted). Accordingly, we
affirm on the ground of lack of standing the district court’s
dismissal of Wilson’s claims concerning § 922(g)(3).

    Wilson does have standing, however, to raise her
remaining claims challenging 18 U.S.C. § 922(d)(3),
27 C.F.R. § 478.11, and the Open Letter. Wilson alleges that
§ 922(d)(3)’s ban on sales of firearms to individuals whom
sellers have reasonable cause to believe are drug users, along
with the regulations and guidance implementing this ban,
prevented her from purchasing a firearm. These allegations
are sufficient to satisfy the injury requirement.

   Second, contrary to the Government’s suggestion,
Wilson’s remaining claims are not moot. We review the


questions of standing de novo. La Asociacion de Trabajadores de Lake
Forest v. City of Lake Forest, 624 F.3d 1083, 1087 (9th Cir. 2010).
                      WILSON V. LYNCH                        11

mootness of a case de novo. Foster v. Carson, 347 F.3d 742,
745 (9th Cir. 2003). The Government’s concern is that
because Wilson has not renewed her registry card throughout
her appeal, she is no longer injured by 18 U.S.C. § 922(d)(3),
27 C.F.R. § 478.11, and the Open Letter. Although the FAC
discusses only the registry card issued in May 2011, which
expired in 2012, Wilson represents that she has routinely
renewed her card. The Government has not challenged the
accuracy of this representation. Because Wilson has appealed
from a granted motion to dismiss and her representation
simply updates the allegation in the FAC that she has a
current registry card, we accept it as true for purposes of her
appeal. Cf. Warth v. Seldin, 422 U.S. 490, 502 (1975).

                              B.

    Wilson’s first constitutional challenge to 18 U.S.C.
§ 922(d)(3), 27 C.F.R. § 478.11, and the Open Letter
purportedly rests on the Second Amendment. Specifically,
Wilson claims that these provisions unconstitutionally burden
her individual right to bear arms. See District of Columbia v.
Heller, 554 U.S. 570, 592 (2008). The district court
concluded, however, that Wilson’s Second Amendment
challenge failed under our decision in United States v. Dugan,
657 F.3d 998 (9th Cir. 2011). In Dugan, we held that the
Second Amendment does not protect the rights of unlawful
drug users to bear arms, id. at 999–1000, in the same way that
it does not protect the rights of “felons and the mentally ill,”
Heller, 554 U.S. at 626–27. The Government argues that if
the Second Amendment does not protect the rights of
unlawful drug users to bear arms, it must not protect any
possible rights of unlawful drug users to purchase firearms or
of firearm dealers to sell to unlawful drug users. Therefore,
were Wilson an unlawful drug user, she would be beyond the
12                       WILSON V. LYNCH

reach of the Second Amendment, and her claims would fail
categorically.

    However, taking Wilson’s allegations as true, as we must
on an appeal from a motion to dismiss, Usher v. City of Los
Angeles, 828 F.2d 556, 561 (9th Cir. 1987), she is not
actually an unlawful drug user. Instead, she alleges that,
although she obtained a registry card, she chose not to use
medical marijuana for various reasons, such as the difficulties
of acquiring medical marijuana in Nevada, as well as a desire
to make a political statement.3 Regardless of her motivations,
we agree that Wilson’s claims do not fall under the direct
scope of Dugan.4

    This does not mean that her Second Amendment claim
succeeds. We have adopted a two-step inquiry to determine
whether a law violates the Second Amendment. We ask
(1) “whether the challenged law burdens conduct protected by
the Second Amendment and (2) if so . . . apply an appropriate
level of scrutiny.” United States v. Chovan, 735 F.3d 1127,
1136 (9th Cir. 2013). Following this approach, we apply



     3
     Wilson argues that, in light of the active political movements to
decriminalize the use of marijuana in some states, her stance as a non-
using registry cardholder allows her to express her support for marijuana
legalization in a particularly meaningful way.
 4
   Dugan does, however, dispose of Wilson’s Second Amendment claims
against 18 U.S.C. § 922(d)(3), 27 C.F.R. § 478.11, and the Open Letter to
the extent that they are facial, as distinct from as-applied, challenges.
Under Dugan, there is no question that § 922(d)(3) could be enforced
constitutionally, pursuant to 27 C.F.R. § 478.11 and the Open Letter,
against a dealer who knowingly sold a firearm to a registry cardholder
who was actively using marijuana.
                      WILSON V. LYNCH                        13

intermediate scrutiny and uphold 18 U.S.C. § 922(d)(3),
27 C.F.R. § 478.11, and the Open Letter.

   i. Whether 18 U.S.C. § 922(d)(3), 27 C.F.R. § 478.11,
      and the Open Letter Burden Protected Conduct

    At Chovan’s first step, we ask “whether the challenged
law burdens conduct protected by the Second Amendment,
based on a historical understanding of the scope of the
[Second Amendment] right, or whether the challenged law
falls within a well-defined and narrowly limited category of
prohibitions that have been historically unprotected.” Jackson
v. City & County of San Francisco, 746 F.3d 953, 960 (9th
Cir. 2014) (citations and internal quotation marks omitted).
With respect to Wilson, this inquiry is straightforward:
because Wilson insists that she is not an unlawful drug user,
a convicted felon, or a mentally-ill person, she is not a person
historically prohibited from possessing firearms under the
Second Amendment. Accordingly, by preventing Wilson
from purchasing a firearm, 18 U.S.C. § 922(d)(3), 27 C.F.R.
§ 478.11, and the Open Letter directly burden her core
Second Amendment right to possess a firearm, and we
proceed to Chovan’s second step.

   ii. Which Level of Scrutiny Applies to 18 U.S.C.
       § 922(d)(3), 27 C.F.R. § 478.11, and the Open Letter

    The appropriate level of scrutiny for laws that burden
conduct protected by the Second Amendment “depend[s] on
(1) how close the law comes to the core of the Second
Amendment right and (2) the severity of the law’s burden on
the right.” Chovan, 735 F.3d at 1138 (citing Ezell v. City of
Chicago, 651 F.3d 684, 703 (7th Cir. 2011) (internal
quotation marks omitted)). Application of the first prong is
14                   WILSON V. LYNCH

guided by “Heller’s holding that the Second Amendment has
‘the core lawful purpose of self-defense,’ and that ‘whatever
else it leaves to future evaluation, [the Second Amendment]
surely elevates above all other interests the right of law-
abiding, responsible citizens to use arms in defense of hearth
and home.’” Jackson, 746 F.3d at 961 (alteration in original)
(quoting Heller, 554 U.S. at 630, 635). Here, as previously
stated, 18 U.S.C. § 922(d)(3), 27 C.F.R. § 478.11, and the
Open Letter burden the core of Wilson’s Second Amendment
right because they prevent her from purchasing a firearm
under certain circumstances and thereby impede her right to
use arms to defend her “hearth and home.” Id. (internal
quotation marks omitted).

    With respect to the second prong of the second Chovan
step,

       laws which regulate only the manner in which
       persons may exercise their Second
       Amendment rights are less burdensome than
       those which bar firearm possession
       completely. Similarly, firearm regulations
       which leave open alternative channels for self-
       defense are less likely to place a severe
       burden on the Second Amendment right than
       those which do not.

Id. (citations and internal quotation marks omitted). The
burden on Wilson’s core Second Amendment right is not
severe. Title 18 U.S.C. § 922(d)(3), 27 C.F.R. § 478.11, and
the Open Letter bar only the sale of firearms to Wilson–not
her possession of firearms. Wilson could have amassed legal
firearms before acquiring a registry card, and 18 U.S.C.
§ 922(d)(3), 27 C.F.R. § 478.11, and the Open Letter would
                          WILSON V. LYNCH                               15

not impede her right to keep her firearms or to use them to
protect herself and her home. In addition, Wilson could
acquire firearms and exercise her right to self-defense at any
time by surrendering her registry card, thereby demonstrating
to a firearms dealer that there is no reasonable cause to
believe she is an unlawful drug user.

    Because 18 U.S.C. § 922(d)(3), 27 C.F.R. § 478.11, and
the Open Letter do not place a severe burden on Wilson’s
core right to defend herself with firearms, we apply
intermediate scrutiny to determine whether these laws and
guidance pass constitutional muster.

     iii. Applying Intermediate Scrutiny to 18 U.S.C.
          § 922(d)(3), 27 C.F.R. 478.11, and the Open Letter

    Intermediate scrutiny “require[s] (1) the government’s
stated objective to be significant, substantial, or important;
and (2) a reasonable fit between the challenged regulation and
the asserted objective.” Chovan, 735 F.3d at 1139 (internal
quotation marks omitted). Wilson concedes that the
Government had a substantial interest in enacting § 922(d)(3)
to prevent gun violence.5 However, she argues that the fit
between 27 C.F.R. § 478.11 and the Open Letter, on the one
hand, and violence prevention, on the other, is not reasonable
because 27 C.F.R. § 478.11 and the Open Letter deprive so


 5
   Wilson also argues that the purpose of the Open Letter was to crush the
medical marijuana movement. On its face, the Open Letter serves no such
purpose, and Wilson has not substantiated her suspicions with any facts.
In addition, if the Government had wished to oppose the medical
marijuana movement, it would not have needed the Open Letter–it would
have needed merely to enforce existing federal statutes as then interpreted.
See 21 U.S.C. § 812. (But see footnote 7, infra.)
16                       WILSON V. LYNCH

many non-violent people, such as Wilson, who hold registry
cards for political reasons, of their Second Amendment rights.

    The Government argues that empirical data and
legislative determinations support a strong link between drug
use and violence. As to the first, studies and surveys relied on
in similar cases suggest a significant link between drug use,
including marijuana use, and violence. See United States v.
Carter, 750 F.3d 462, 466–69 (4th Cir. 2014) (citing and
discussing four studies and two government surveys); United
States v. Yancey, 621 F.3d 681, 686 (7th Cir. 2010) (per
curiam) (citing all but one of the studies and surveys in
Carter, plus one additional study). While it would have been
helpful for the Government to provide the studies in this case,
Wilson has not challenged their methodology. We therefore
have no occasion to evaluate the reliability of the studies and
surveys, and instead accept them as probative.

    Moreover, legislative determinations also support the link
between drug use and violence. In particular, Congress
enacted 18 U.S.C. § 922(g)(3), which bars unlawful drug
users from possessing firearms, “to keep firearms out of the
hands of presumptively risky people.” Dickerson v. New
Banner Inst., Inc., 460 U.S. 103, 112 n.6 (1983).6 It is beyond
dispute that illegal drug users, including marijuana users, are
likely as a consequence of that use to experience altered or
impaired mental states that affect their judgment and that can
lead to irrational or unpredictable behavior. See Carter,
750 F.3d at 469–70. They are also more likely to have
negative interactions with law enforcement officers because


 6
    A majority of states have enacted similar restrictions on possession of
firearms by habitual illegal drug users. See Yancey, 621 F.3d at 683–84
(citing twenty-six state statutes and a District of Columbia statute).
                        WILSON V. LYNCH                            17

they engage in criminal activity. Id. Finally, they frequently
make their purchases through black market sources who
themselves frequently resort to violence.

    It may be argued that medical marijuana users are less
likely to commit violent crimes, as they often suffer from
debilitating illnesses, for which marijuana may be an
effective palliative. They also may be less likely than other
illegal drug users to interact with law enforcement officers or
make purchases through illicit channels.7 But those
hypotheses are not sufficient to overcome Congress’s
reasonable conclusion that the use of such drugs raises the
risk of irrational or unpredictable behavior with which gun
use should not be associated.

     By citing to the link between unlawful drug users and
violence in this case, however, the Government incorrectly
conflates registry cardholders with unlawful drug users.
While these two categories of people overlap, they are not
identical. The Government’s showings of the link between
drug use and violence would be sufficient were we applying
intermediate scrutiny to 18 U.S.C. § 922(g)(3), which bars
unlawful drug users from possessing firearms. But Wilson
flatly maintains that she is not an unlawful drug user and is
instead challenging a set of laws that bar non-drug users from
purchasing firearms if there is only reasonable cause to
believe that they are unlawful drug users, for instance, if they
hold a registry card. Wilson correctly points out that the


 7
   See McIntosh, 2016 WL 4363168, at *9–10 (holding that the United
States Department of Justice is prohibited under a congressional
appropriations rider from prosecuting individuals who are engaged in
conduct permitted by state medical marijuana laws and who fully comply
with such laws).
18                    WILSON V. LYNCH

degree of fit between these laws and the ultimate aim of
preventing gun violence is not as tight as the fit with laws like
18 U.S.C. § 922(g)(3), which affect only illegal drug users.

    Nonetheless, the degree of fit between 18 U.S.C.
§ 922(d)(3), 27 C.F.R. § 478.11, and the Open Letter and the
aim of preventing gun violence is still reasonable, which is
sufficient to survive intermediate scrutiny. The connection
between these laws and that aim requires only one additional
logical step: individuals who firearms dealers have reasonable
cause to believe are illegal drug users are more likely actually
to be illegal drug users (who, in turn, are more likely to be
involved with violent crimes). With respect to marijuana
registry cards, there may be some small population of
individuals who–although obtaining a marijuana registry card
for medicinal purposes–instead hold marijuana registry cards
only for expressive purposes. But it is eminently reasonable
for federal regulators to assume that a registry cardholder is
much more likely to be a marijuana user than an individual
who does not hold a registry card.

    Because the degree of fit between 18 U.S.C. § 922(d)(3),
27 C.F.R. § 478.11, and the Open Letter and their purpose of
preventing gun violence is reasonable but not airtight, these
laws will sometimes burden–albeit minimally and only
incidentally–the Second Amendment rights of individuals
who are reasonably, but erroneously, suspected of being
unlawful drug users. However, the Constitution tolerates
these modest collateral burdens in various contexts, and does
so here as well. For instance, the Fourth Amendment allows
an officer to burden an individual’s right to be free from
searches when the officer has “reason to believe” the person
is armed and dangerous, see Terry v. Ohio, 392 U.S. 1, 27
(1968), a standard comparable to the “reasonable cause to
                     WILSON V. LYNCH                       19

believe” standard of § 922(d). Moreover, as previously noted,
there are various ways for individuals in Wilson’s position to
minimize or eliminate altogether the burdens that 18 U.S.C.
§ 922(d)(3), 27 C.F.R. § 478.11, and the Open Letter place on
their Second Amendment rights. Accordingly, 18 U.S.C.
§ 922(d)(3), 27 C.F.R. § 478.11, and the Open Letter survive
intermediate scrutiny, and the district court did not err in
dismissing Wilson’s Second Amendment claims.

                             C.

    Wilson also claims that 18 U.S.C. § 922(d)(3), 27 C.F.R.
§ 478.11, and the Open Letter violate the First Amendment.
Wilson’s claim fails under long-standing First Amendment
precedents.

   i. Whether Wilson’s Conduct is Protected by the First
      Amendment

    We apply a two-pronged test, known as the Spence test,
to determine when conduct contains sufficient elements of
communication to fall within the scope of the First
Amendment. First, we ask whether the “intent to convey a
particularized message was present.” Texas v. Johnson,
491 U.S. 397, 404 (1989) (quoting Spence v. Washington,
418 U.S. 405, 410–11 (1974) (per curiam)). Second, we ask
whether “the likelihood was great that the message would be
understood by those who viewed it.” Id. (quoting Spence,
418 U.S. at 410–11).

    Wilson argues that her acquisition of a registry card
qualifies as expressive conduct protected by the First
Amendment. She allegedly intended to convey a
particularized message in support of medical use of marijuana
20                   WILSON V. LYNCH

and argues that in the midst of a hotly contested debate over
the legalization of marijuana, viewers of the card would
understand this message. The Government does not dispute
that Wilson’s acquisition of a registry card passes the Spence
test, and we agree that, in the peculiar circumstances alleged,
Wilson’s acquisition of a registry card falls within the scope
of conduct protected by the First Amendment. However,
other actions that could give a firearms dealer reasonable
cause to believe that Wilson, or another individual, was an
unlawful drug user do not necessarily pass the Spence test and
are not necessarily expressive. For that reason, Wilson’s First
Amendment claim rests only on her acquisition of a registry
card.

     ii. The Appropriate Level of Scrutiny

    Courts apply strict scrutiny to laws that “proscribe
particular conduct because it has expressive elements.”
Johnson, 491 U.S. at 406. “A law directed at the
communicative nature of conduct must, like a law directed at
speech itself, be justified by the substantial showing of need
that the First Amendment requires.” Id. (internal quotation
marks omitted). But intermediate scrutiny applies when a law
is directed at the non-communicative portion of conduct that
contains both communicative and non-communicative
elements: “[W]hen ‘speech’ and ‘nonspeech’ elements are
combined in the same course of conduct, a sufficiently
important governmental interest in regulating the nonspeech
element can justify incidental limitations on First Amendment
freedoms.” United States v. O’Brien, 391 U.S. 367, 376
(1968).

   Wilson argues that strict scrutiny must apply because the
Open Letter was allegedly part of a campaign by the
                        WILSON V. LYNCH                              21

Government to crush the medical marijuana movement. She
points to news reports that discuss a “crackdown” by the
Government on state medical marijuana systems. As noted
earlier, this hypothesis seems unlikely; all the federal
government would have needed to do to “crush” the medical
marijuana movement would have been to enforce the federal
laws prohibiting marijuana possession as then interpreted,8
for the laws, as noted earlier, do not permit a medical
exception. However, even accepting Wilson’s allegations as
true, they do not demonstrate that the Government targeted
Wilson’s expressive conduct of acquiring a registry card.
They demonstrate only that the Government moved to
enforce valid federal criminal statutes against the
unauthorized acquisition or transfer of firearms by those who
illegally use controlled substances. The production,
distribution, and use of medical marijuana are not protected
by the First Amendment, and efforts by the Government to
impede–or even eliminate altogether–the production,
distribution, and use of medical marijuana are not evidence of
any conspiracy against free speech. Likewise, the
Government’s efforts to reduce gun violence through
18 U.S.C. § 922(d)(3), 27 C.F.R. § 478.11, and the Open
Letter are not directed at the expressive portion of Wilson’s
acquisition of a registry card. Accordingly, any burden the
Government’s anti-marijuana and anti-gun-violence efforts
place on Wilson’s expressive conduct is incidental, and the
less searching O’Brien standard applies here.




 8
   Of course, Congress would have to restore funding for the prosecution
of marijuana offenses before the federal government could enforce the
laws prohibiting possession. See McIntosh, 2016 WL 4363168, at *11 &
n.5
22                    WILSON V. LYNCH

     iii. Applying the O’Brien Standard

     Under O’Brien,

        a government regulation is sufficiently
        justified [1] if it is within the constitutional
        power of the Government; [2] if it furthers an
        important or substantial governmental
        interest; [3] if the governmental interest is
        unrelated to the suppression of free
        expression; and [4] if the incidental restriction
        on alleged First Amendment freedoms is no
        greater than is essential to the furtherance of
        that interest.

O’Brien, 391 U.S. at 377. The Open Letter satisfies each of
these conditions.

     With respect to the first O’Brien condition, Wilson argues
that the Open Letter is analogous to the Subversive Activities
Control Act of 1950, which barred any member of designated
Communist groups from employment in defense facilities and
which the Supreme Court held violated the First Amendment
in United States v. Robel, 389 U.S. 258 (1967). But Robel and
its discussion of the freedom of association is irrelevant to the
question whether the Government may constitutionally
regulate the sale and possession of firearms. It may indeed do
so, and so the Open Letter meets the first O’Brien condition.

    With respect to the second O’Brien condition, although
Wilson concedes that preventing violent crime is an
important interest, she argues that the Government has failed
to show that the Open Letter furthers this interest. She points
out that the Government has failed to marshal any evidence
                      WILSON V. LYNCH                        23

of the efficacy of the Open Letter in reducing gun violence,
despite its being in effect since 2011. But the Government is
not required to make such a specific showing in this context.
Instead, our discussion of Wilson’s Second Amendment
claim suffices to show that the Open Letter furthers the aim
of preventing gun violence. Registry cardholders are more
likely to be marijuana users, and illegal drug users, including
marijuana users, are more likely to be involved in violent
crimes. See Carter, 750 F.3d at 466–69; Yancey, 621 F.3d at
683–84. Accordingly, preventing those individuals who
firearm dealers know have registry cards from acquiring
firearms furthers the Government’s interest in preventing gun
violence.

    With respect to the third O’Brien condition, Wilson again
argues that the purpose of the Open Letter was the
suppression of support for medical marijuana. As discussed
above, neither the Government’s efforts to reduce gun
violence nor its efforts to curtail marijuana use are related to
the suppression of free expression.

    With respect to the fourth O’Brien condition, Wilson
argues that the incidental effect of the Open Letter on her
First Amendment rights is greater than is essential to reduce
gun violence. In particular, she argues that the Open Letter
places her on the horns of a constitutional dilemma: she must
either surrender her Second Amendment right to possess a
firearm or her First Amendment right to express her support
for medical marijuana use. Wilson faces no such dilemma.
The Open Letter burdens only a single form of expression in
support of medical marijuana use–the holding of a registry
card. Otherwise, Wilson may advocate vigorously and as
publicly as she wishes for medical marijuana use while
possessing firearms. Moreover, the burden that the Open
24                        WILSON V. LYNCH

Letter does place on this single form of expression is
minimal. As explained above, Wilson may purchase firearms
before acquiring or after surrendering a registry card. As a
practical matter, Wilson is not caught in any dilemma, and
the Open Letter’s incidental effect on her First Amendment
rights is no greater than necessary to reduce gun violence.

    Because the Open Letter satisfies each of the O’Brien
conditions, it survives intermediate scrutiny, and the district
court did not err in dismissing Wilson’s First Amendment
claims.

                                    D.

    Wilson also raises Fifth Amendment claims against
18 U.S.C. § 922(d)(3), 27 C.F.R. § 478.11, and the Open
Letter. In particular, she argues that the Open Letter violates
her procedural due process rights protected by the Due
Process Clause of the Fifth Amendment and violates the
Equal Protection Clause as incorporated into the Fifth
Amendment.9 These claims fail.

   To begin with, Wilson’s procedural due process rights
have not been violated. “A procedural due process claim has


 9
    Wilson also raised substantive due process claims in the district court,
but she addresses their dismissal in conclusory fashion on appeal, arguing
only that she stated a substantive due process claim because of her
fundamental right to choose a course of medical treatment. This argument
is foreclosed by our decision in Raich v. Gonzales, 500 F.3d 850, 866 (9th
Cir. 2007) (“[F]ederal law does not recognize a fundamental right to use
medical marijuana prescribed by a licensed physician to alleviate
excruciating pain and human suffering.”). Accordingly, the district court
did not err in dismissing Wilson’s substantive due process claim or in
denying her leave to amend it.
                      WILSON V. LYNCH                        25

two distinct elements: (1) a deprivation of a constitutionally
protected liberty or property interest, and (2) a denial of
adequate procedural protections.” Brewster v. Bd. of Educ.,
149 F.3d 971, 982 (9th Cir. 1998). Wilson argues that
18 U.S.C. § 922(d)(3), 27 C.F.R. § 478.11, and the Open
Letter deprive her of her liberty interest in simultaneously
carrying a registry card and purchasing a firearm. She
contends that this deprivation occurs without any
process–only a determination that she holds a registry card.
However, Wilson does not have a constitutionally protected
liberty interest in simultaneously holding a registry card and
purchasing a firearm. Moreover, she has failed to state a
procedural due process claim, and the district court did not err
in dismissing her claim.

    Likewise, 18 U.S.C. § 922(d)(3), 27 C.F.R. § 478.11, and
the Open Letter do not violate the Equal Protection Clause.
“The first step in equal protection analysis is to identify the
state’s classification of groups. . . . The next step in equal
protection analysis would be to determine the level of
scrutiny.” Country Classic Dairies, Inc. v. Mont., Dep’t of
Commerce Milk Control Bureau, 847 F.2d 593, 596 (9th Cir.
1988). “[E]qual protection analysis requires strict scrutiny of
a legislative classification only when the classification
impermissibly interferes with the exercise of a fundamental
right or operates to the peculiar disadvantage of a suspect
class.” Mass. Bd. of Ret. v. Murgia, 427 U.S. 307, 312 (1976)
(per curiam) (footnote omitted).

    Wilson argues that 18 U.S.C. § 922(d)(3), 27 C.F.R.
§ 478.11, and the Open Letter disadvantage several groups,
including registry cardholders versus users of medical
marijuana in states where registry cards are not required. She
also argues that she is being treated differently from other
26                       WILSON V. LYNCH

persons with similar medical conditions who have pursued
other methods of treatment. None of these groups, however,
is a suspect or quasi-suspect class. In addition, as discussed
above, 18 U.S.C. § 922(d)(3), 27 C.F.R. § 478.11, and the
Open Letter do not impermissibly interfere with the exercise
of any fundamental rights, including Wilson’s right to possess
firearms. Accordingly, we apply rational basis scrutiny.

    Title 18 U.S.C. § 922(d)(3), 27 C.F.R. § 478.11, and the
Open Letter survive rational basis scrutiny because they are
reasonably related to reducing gun violence, as explained
above. Accordingly, the district court did not err in
dismissing Wilson’s Fifth Amendment claims.

                                   E.

    Wilson also claims that the Open Letter violated the APA.
Wilson did not plead a specific cause of action for violations
of the APA in the FAC,10 and the district court denied her
leave to amend to do so, concluding that any such amendment
would be futile. Wilson argues that the Open Letter violated
the APA because it is a legislative rule that must go through
notice-and-comment procedures under 5 U.S.C. § 553(b) &
(c) but did not.




  10
     Wilson argues that, although she did not set out her APA claim as
formally as her other claims, she nonetheless adequately pleaded a
violation of the APA under Federal Rule of Civil Procedure 8(a)’s notice
pleading standard. We do not reach this issue because Wilson’s APA
claim fails regardless of whether it was properly pleaded under Rule 8(a).
In other words, the district court did not abuse its discretion in denying
Wilson leave to correct any deficiency in her pleading of her APA claim
because any such amendments would be futile.
                      WILSON V. LYNCH                        27

    Title 5 U.S.C. § 553(b)(3)(A) exempts “interpretative
rules” and “general statements of policy” from the notice-
and-comment requirement of agency rulemaking. The
Supreme Court has described interpretive rules as materials
“issued by an agency to advise the public of the agency’s
construction of the statutes and rules which it administers.”
Shalala v. Guernsey Mem’l Hosp., 514 U.S. 87, 99 (1995)
(internal quotation marks omitted). We have stated that
“interpretive rules merely explain, but do not add to, the
substantive law that already exists in the form of a statute or
legislative rule. Legislative rules, on the other hand, create
rights, impose obligations, or effect a change in existing law
pursuant to authority delegated by Congress.” Hemp Indus.
Ass’n v. DEA, 333 F.3d 1082, 1087 (9th Cir. 2003) (citation
omitted). Specifically, we have identified three circumstances
when a rule has the “force of law” and is therefore legislative:
“(1) when, in the absence of the rule, there would not be an
adequate legislative basis for enforcement action; (2) when
the agency has explicitly invoked its general legislative
authority; or (3) when the rule effectively amends a prior
legislative rule.” Id. (citing Am. Mining Cong. v. Mine Safety
& Health Admin., 995 F.2d 1106, 1109 (D.C. Cir. 1993)).

    The first two Hemp Industries categories do not apply
here: 18 U.S.C. § 922(d)(3) provides an adequate legislative
basis for enforcement action even without the Open Letter,
and the ATF did not explicitly invoke any legislative
authority when it published the Open Letter.

    Wilson argues that the Open Letter falls into the third
Hemp Industries category because it effectively amended
27 C.F.R. § 478.11. Specifically, she argues that the Open
Letter impermissibly expands 27 C.F.R. § 478.11’s definition
of an “unlawful user” of illegal drugs to include registry
28                       WILSON V. LYNCH

cardholders who use marijuana. Section 478.11 defines an
unlawful user as “any person who is a current user of a
controlled substance in a manner other than as prescribed by
a licensed physician.” Wilson contends that, because a
medical recommendation must be obtained to receive a
marijuana registry card, a holder of a registry card who uses
marijuana has not used a controlled substance in a manner
other than as prescribed by a licensed physician. This is
incorrect as a matter of federal law. Under 21 U.S.C. § 812,
marijuana is a Schedule I controlled substance, meaning
that–as far as Congress is concerned–marijuana “has no
currently accepted medical use in treatment[, and] there is a
lack of accepted safety for use of the . . . substance under
medical supervision.” 21 U.S.C. § 812(b)(1)(B) & (C). No
physician may legally prescribe marijuana as a matter of
federal law, and no user of medical marijuana is using it “as
prescribed by a licensed physician” within the meaning of
27 C.F.R. § 478.11.

    Wilson also characterizes the Open Letter as making a
blanket assertion that any individual with a registry card is a
marijuana user. According to Wilson, this blanket assertion
is made without any investigation or due process, and is
therefore unlike the illustrations provided in 27 C.F.R.
§ 478.11 that assist others in determining when someone can
reasonably be determined as using a “controlled substance in
a manner other than as prescribed by a licensed physician.”11

  11
     Wilson points to the following instances identified in 27 C.F.R.
§ 478.11 as examples of conduct or behavior that may raise an inference
of current use of a controlled substance:

        a conviction for use or possession of a controlled
        substance within the past year; multiple arrests for such
        offenses within the past 5 years if the most recent arrest
                       WILSON V. LYNCH                           29

However, the Open Letter does not make a blanket assertion
that all registry card users are marijuana users, it simply
clarifies that a firearms dealer has “reasonable cause to
believe” an individual is an unlawful user if she holds a
registry card. This inference falls well within the scope of
27 C.F.R. § 478.11, which states that “[a]n inference of
current use may be drawn from evidence of a recent use or
possession of a controlled substance or a pattern of use or
possession that reasonably covers the present time.” A
marijuana registry card is circumstantial evidence, although
by no means dispositive evidence, of recent use or possession
of marijuana. Moreover, it is immaterial that registry cards
are different from the illustrations mentioned in 27 C.F.R.
§ 478.11 that may raise an inference of unlawful drug use.
Helpful examples in regulations need not be exhaustive.
Indeed, that is one reason agencies publish guidance like the
Open Letter–to provide additional examples that “explain, but
do not add to, the substantive law that already exists in the
form of a statute or legislative rule.” Hemp Indus., 333 F.3d
at 1087. Accordingly, we agree with the district court that the
Open Letter is “textbook interpretative” and that it was
exempt from notice-and-comment procedures under 5 U.S.C.
§ 553(b)(3)(A). The district court did not err in dismissing
Wilson’s APA claim, to the extent it was pleaded, or in
denying Wilson leave to amend her complaint to expand her
APA claim.




       occurred within the past year; or persons found through
       a drug test to use a controlled substance unlawfully,
       provided that the test was administered within the past
       year.
30                  WILSON V. LYNCH

                     CONCLUSION

   For the foregoing reasons, the judgment of the district
court is

     AFFIRMED.